F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                     UNITED STATES CO URT O F APPEALS
                                                                        April 11, 2007
                                 TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                        Clerk of Court

 UNITED STATES OF AM ERICA,
               Plaintiff–Appellee,                       No. 06-2257
          v.                                      (Case No. CR-06-1395 RB)
 LUCIO M ESA-A RAGON,                                      (D .N.M .)
               Defendant–Appellant.



                            OR D ER AND JUDGM ENT *


Before BR ISC OE, M cKA Y, and M cCO NNELL, Circuit Judges.


      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not be of material assistance in

the determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R.

34.1(G ). The case is therefore ordered submitted without oral argument.

      Defendant pled guilty to illegal re-entry of a deported alien previously

convicted of an aggravated felony, in violation of 8 U.S.C. § 1326 (a)(1), (a)(2),

and (b)(2). Based on a stipulated offense level of nineteen 1 and a criminal history



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      1
          W ithout the stipulation, Defendant’s offense level would be twenty-one.
category of II, Defendant was sentenced to thirty-three months’ imprisonment, the

bottom of the applicable guideline range.

      This case comes to us on defense counsel’s motion to withdraw as counsel.

In compliance with Anders v. California, 386 U.S. 738 (1967), he has filed a brief

in support of that motion. According to the brief, Defendant wishes to appeal his

punishment as excessive. Counsel asserts that this issue is without merit and that

there are no other non-frivolous issues for appeal. Defendant has not filed a

response to the Anders brief.

      W e agree with counsel that the district court correctly calculated the

Guideline range and imposed a reasonable sentence. Pursuant to his plea

agreement, Defendant received a bargained-for reduction in the Guideline range

based on the stipulated offense level. Defendant did not object to the Guideline

calculation below. In fact, in the plea agreement Defendant agreed that his

criminal history had been correctly calculated and that the advisory Guideline

range determined in the presentence report (“PSR”) was reasonable in light of 18

U.S.C. § 3553 and United States v. Booker, 543 U.S. 220 (2005). At sentencing,

the district court considered Defendant’s request for leniency, the PSR’s factual

findings, and the § 3553 factors and sentenced Defendant at the bottom of the

correctly-calculated Guideline range. W e see nothing unreasonable about the

resulting sentence. See Booker, 543 U.S. at 261.

      After an examination of the record, we conclude that there are no non-

                                         -2-
frivolous issues for Defendant to appeal. W e therefore GRANT counsel’s motion

to withdraw and affirm the judgment and sentence.

                                            Entered for the Court



                                            M onroe G. M cKay
                                            Circuit Judge




                                      -3-